Citation Nr: 9928765	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  94-46 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for 
otitis media.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the left scaphoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1993.

By a decision entered in June 1994, the RO, among other 
things, granted service connection for migraine headaches, 
otitis media, and residuals of a fracture of the left 
scaphoid, and assigned ratings therefor of 10, 10, and zero 
percent, respectively.  The veteran perfected an appeal of 
those determinations to the Board of Veterans' Appeals 
(Board), and the RO, by a decision entered in December 1994, 
increased the evaluation for migraine headaches from 10 to 30 
percent.  The previously assigned ratings for otitis media 
and residuals of a fracture of the left scaphoid were 
confirmed and continued.

In October 1998, the Board remanded the case to the RO in 
order to give the veteran an opportunity to appear at a 
hearing before a traveling Member of the Board.  The hearing 
was scheduled for March 1999, but the veteran failed to 
report.  The case was returned to the Board later that same 
month, and his representative submitted additional written 
argument in April.

In June 1999, the Board contacted the veteran to determine 
whether he wished to withdraw the otitis media issue from 
appeal, inasmuch as his representative had requested, by a 
communication received in June 1996, that the issue be 
withdrawn.  In July 1999, the veteran responded that he did 
not wish to withdraw the issue.  Consequently, the appeal of 
that issue remains active.  See 38 C.F.R. § 20.204 (1998) (a 
representative may not withdraw a notice of disagreement 
(NOD) or substantive appeal filed by the appellant personally 
without the express written consent of the appellant).

In its October 1998 remand, the Board framed the issues on 
appeal in terms of the veteran's entitlement to an increased 
rating.  More recently, however, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the veteran's current claims were 
placed in appellate status by a NOD expressing 
dissatisfaction with the original ratings assigned, the Board 
has re-characterized the issues on appeal as set forth on the 
title page of this preliminary order.

In June and December 1996, respectively, the veteran's 
representative filed informal claims for service connection 
for defective hearing and post-traumatic stress disorder.  As 
it appears that those claims have not yet been adjudicated by 
the RO in the first instance, they are referred to the RO for 
appropriate action.


REMAND

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to an appellant if, after a SSOC is 
issued, additional pertinent evidence is received.  38 C.F.R. 
§ 19.31 (1998).  In the present case, the record shows that 
the RO last issued SSOCs relative to otitis media and 
migraine headaches in December 1994 and July 1997, 
respectively.  The record further shows that additional VA 
medical reports were received after the relevant SSOCs were 
prepared.  Inasmuch as those records contain information 
which is, in the Board's view, "pertinent" to the 
evaluation of otitis media and migraine headaches, and 
because no SSOC has been issued which addresses that 
evidence, a remand is required for corrective action.  
38 C.F.R. § 19.9 (1998).

A remand is also required so that the veteran can be re-
examined for purposes of assessing the current severity of 
migraine headaches and otitis media.  The record shows that 
his ears have not been examined for VA compensation purposes 
in more than five years.  In addition, although he was 
examined more recently for purposes of assessing the severity 
of his migraine headaches, the reports of the relevant 
examinations do not contain all of the information necessary 
to a proper evaluation of his claim.  38 C.F.R. §§ 3.327, 
4.2, 4.124a (Diagnostic Code 8100) (1998).

Turning to the matter of the evaluation to be assigned for 
residuals of a fracture of the left scaphoid, the Board notes 
that the Court has stressed that, in evaluating disabilities 
of the joints, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
or incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
The Court has indicated that these determinations should be 
made by an examiner and, if feasible, should be portrayed by 
the examiner in terms of the additional loss in range of 
motion due to these factors (i.e., in addition to any actual 
loss in range of motion noted upon clinical evaluation).

In the present case, the record shows that the effect of pain 
on use was not considered in the manner contemplated by the 
Court in DeLuca when the veteran's left wrist was examined by 
VA for compensation purposes in February 1994 and August 
1996.  Although the reports of those examinations contain 
information relating to the clinically observed range of 
motion in the veteran's left wrist, they do not contain a 
discussion relating to the level of additional impairment, if 
any, occasioned by pain on use (the veteran has complained 
that he experiences increased discomfort in his left wrist 
with keyboard work and while writing).  Because the reports 
of the February 1994 and August 1996 examinations do not 
address the factors outlined in DeLuca and 38 C.F.R. §§ 4.40 
and 4.45 in the manner contemplated by the Court, a remand is 
required.  38 C.F.R. §§ 3.327, 4.2, 19.9 (1998).
 
For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for migraine headaches, 
otitis media, and left wrist 
difficulties that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  The RO should 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

	2.  The RO should contact the veteran 
and inform him that, in addition to 
medical evidence, he may submit lay 
statements in support of his claim for 
benefits.  He should be notified that 
such statements are most helpful when 
offered by witnesses who have directly 
observed his difficulties, and who can 
describe those difficulties in terms of 
their frequency, duration, and severity.  
The veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

	3.  After the above development has been 
completed, the veteran should be 
scheduled for a neurological 
examination.  The examiner should review 
the claims file, examine the veteran, 
conduct any indicated testing, and 
prepare a report which describes in 
detail the frequency, duration, and 
severity of the veteran's migraine 
headaches.  The examiner should 
specifically indicate whether the 
veteran experiences prostrating attacks 
attributable to migraine headaches and, 
if so, whether such attacks occur at an 
average frequency of (1) less than once 
in two months, (2) once in two months, 
(3) once per month, or (4) more than 
once per month.  The examiner should 
also express an opinion as to whether 
the attacks are productive of (1) mild, 
(2) moderate, or (3) severe impairment 
of economic adaptability.

	The examiner should also examine the 
veteran's left wrist.  The examiner 
should indicate whether there is any 
objective evidence of neuropathy 
attributable to a service-connected 
fracture of the left scaphoid.  The 
examiner should identify the nerve(s) 
affected, if any, provide a detailed 
description of any noted impairment, and 
offer an opinion as to whether the noted 
impairment is best equated with (1) mild 
incomplete, (2) moderate incomplete, (3) 
severe incomplete, or (4) complete 
paralysis of the affected nerve(s).

	4.  The veteran should be scheduled for 
an ear examination.  The examiner should 
review the claims file, examine the 
veteran, conduct any indicated testing, 
and prepare a report which describes in 
detail any impairment occasioned by 
otitis media.  The report should include 
a discussion of whether there is 
evidence of active suppuration, 
mastoiditis, cholesteatoma, or aural 
polyps, and whether there is evidence of 
complications due to otitis media such 
as hearing impairment, labyrinthitis, 
tinnitus, facial nerve paralysis, or 
bone loss of the skull.

	5.  The veteran should be scheduled for 
an orthopedic examination.  The examiner 
should review the claims file, examine 
the veteran, conduct any indicated 
testing, and prepare a report which 
describes in detail any impairment 
occasioned by service-connected 
residuals of a fracture of the left 
scaphoid.  The examiner should conduct 
range of motion studies on the wrist.  
If the wrist is ankylosed, the examiner 
should indicate whether it is ankylosed 
in an unfavorable position (in any 
degree of palmar flexion, or with ulnar 
or radial deviation), a favorable 
position (in 20 to 30 degrees of 
dorsiflexion), or in some other 
position.  If the wrist is not 
ankylosed, the examiner should record 
the range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner should indicate the 
point at which such pain begins.  Then, 
after reviewing the veteran's complaints 
(including complaints of increased 
discomfort with keyboard work and while 
writing) and medical history, the 
examiner should render an opinion as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner should 
provide an opinion as to whether the 
veteran's service-connected left wrist 
disorder, including any noted 
tenderness, pain on use, weakness, 
excess fatigability, and incoordination, 
results in an overall disability picture 
which is best equated with (1) 
dorsiflexion (a) more or (b) less than 
15 degrees, and (2) palmar flexion (a) 
limited in line with the forearm or (b) 
not limited in line with the forearm.

	6.  The RO should thereafter take 
adjudicatory action on the claims here 
on appeal.  In so doing, the RO should 
give consideration to the assignment of 
"staged ratings," in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).  In 
addition, with regard to the otitis 
media claim, the RO should consider and 
apply the most favorable version of the 
old and new schedular rating criteria, 
cf. Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25202 (1999) (to be 
codified at 38 C.F.R. pt. 4), and 
38 C.F.R. §§ 4.87, 4.87a (1998), and 
should also make a determination as to 
whether referral is warranted for 
consideration of an extraschedular 
evaluation, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998).  With regard to 
the left wrist, the RO should consider 
and apply the principles set out at 
38 C.F.R. §§ 4.40 and 4.45, and in the 
Court's decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995).

	7.  If any benefit sought is denied, a 
SSOC should be furnished the veteran.  
The SSOC should contain, among other 
things, a summary of the evidence 
received since the last relevant SSOCs 
were issued.  38 C.F.R. §§ 19.29, 19.31 
(1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


